Citation Nr: 0701468	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1941 to March 1942.  
The veteran died in May 2000.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  In August 2004, 
the Board remanded for further development.


FINDINGS OF FACT


1.  At the time of the veteran's death, he was service 
connected for residuals of fracture of left ischium and left 
ilium, rated as 10 percent disabling.

2.  The Certificate of Death lists the immediate causes of 
the veteran's death as cardio pulmonary arrest and metastatic 
adenocarcinoma of the prostate.  No other significant 
conditions contributing to death but not related to the cause 
were noted.  

3.  Prostate cancer was not present in service, manifested 
within one year after discharge, or etiologically related to 
service; and the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
caused or contributed substantially or materially to his 
death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA letters dated in December 2002 
and August 2004.  The RO specifically informed the appellant 
of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to submit any evidence in 
her possession pertaining to the claim.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the appellant nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate her claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a). A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in May 2000.  The death 
certificate listed the causes of death as cardio pulmonary 
arrest and metastatic adenocarcinoma of prostate.  At the 
time of his death, the veteran was service-connected for 
residuals of fracture of left ischium and left ilium but not 
for either of the two listed causes of death.  Because the 
veteran was not service-connected for prostate cancer, it is 
necessary to determine whether service connection should have 
been established for this disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If prostate cancer becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

There is no medical evidence that prostate cancer was present 
in service or related to service in any way.  Service medical 
records are absent any findings or diagnosis of prostate 
cancer.  Additionally, there is no evidence that prostate 
cancer manifested to a degree of 10 percent within one year 
from service discharge.  

While service medical records are absent any findings or 
diagnosis of prostate cancer, the record reflects that in 
April 1941 the veteran was involved in an automobile accident 
in which he fractured his pubic rami, bilateral and left 
inferior pubic rami, crest of ilium, and his left 6th and 7th 
ribs.  Additionally, a letter from H.B. Tauber, M.D., dated 
in October 1999, noted that the veteran was diagnosed with 
adenocarcinoma of the prostate in July 1999.  This diagnosis 
is 57 years post-service discharge which weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There are two opinions which address the relationship of the 
veteran's prostate cancer to service or his service-connected 
disability.  The first is a letter dated in February 2002 
from H.A. Rottenberg, M.D., in which he noted that his first 
encounter with the veteran was in April 1999.  The veteran 
presented with a several day history of gross hematuria and 
inability to pass a catheter.  He had dilation of the urethra 
and this delayed the diagnosis of prostate cancer.  The 
veteran also had dense bulbar urethra stricture which Dr. 
Rottenberg related to the injuries sustained in the motor 
vehicle accident in service.  In essence, Dr. Rottenberg 
suggested that the injuries sustained in service were 
implicated in the delayed diagnosis of prostate cancer.   

In June 2006, the Board referred this case to the Chief of 
Urology at a VA Medical Center for an expert opinion.  Based 
upon a review of the records, the examiner stated that he did 
not think the veteran's urethral stricture and prostate 
cancer were related to his inservice injuries.  The examiner 
indicated that the delay in diagnosing prostate cancer was 
because the veteran never had PSA testing prior to 1999 or 
the elevation he had was ignored.  The examiner found that 
the veteran's ultimate demise 13 months after his first 
urologic treatment was most likely not directly from prostate 
cancer (though it might have been a contributing factor).  
The examiner further stated that the delay in doing a biopsy 
between April and July of 1999 did not significantly alter 
his ultimate disease process; the veteran had advanced 
disease at presentation and the few months delay was likely 
of no consequence.  Therefore, the examiner concluded that 
the veteran's service-connected disability did not hamper 
treatment or delay the diagnosis and treatment for prostate 
cancer and any delay in diagnosis would have been of no 
substantive consequence anyway.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The June 2006 medical examiner demonstrates a more in depth 
knowledge of the veteran's clinical history, cited to 
historical evidence in the claims folder, and discussed 
whether service-connected disability was implicated in the 
veteran's demise.  It is based upon a review of the veteran's 
claims folder, which included his service medical records, 
death certificate, and medical records in the years in 
between.  On the other hand, Dr. Rottenberg's letter, while 
reflecting actual treatment of the veteran, does not reflect 
a review of the complete medical history.  Additionally, 
while Dr. Rottenberg suggests that service-connected 
disability could have delayed the diagnosis of prostate 
cancer, it was not suggested that the delay resulted in 
additional disability or the veteran's death.  The expert 
opinion included a review of the overall clinical record and 
concluded that the veteran's death was not related to service 
or service-connected disability.  With regard to the delay in 
diagnosis, it was noted that likely this was of little 
consequence and did not alter the ultimate disease process.  
Therefore, a preponderance of  the evidence is against a 
finding that the veteran's death was related to service or a 
service-connected disability.  

To the extent that the appellant has claimed that the 
veteran's cause of death was related to service, as a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service and the claim must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


